Title: To James Madison from Daniel Carroll, 30 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,Decr 30th. 91
Yr. favors of the 20th. & 25th came to hand.
Mr Carroll writes me that he shall sett of[f] for Pha. abt the 10th of next month, sooner if any thing urgent happens—this has releiv’d me from considerable anxiety. He thinks it impossible that any body will be so hardy as to make the attempt you mention—indeed on considering that Subject so many things strike my mind, that I cannot beleive any attempt will be made, unless with views much more wicked than the times are yet ripe for, especially to Come from Mr B——n of N York.
It gives me much pleasure to find by yrs. of the 25th that the subject on the Representation is likely to be again taken up. I wish it a happy issue to general Satisfaction if possible.
Our family has been for some days past under great alarm & uneasiness on acct of our aged Parent who has been dangerously ill, and tho something better, still, in a very precarious State. Adieu my Dr Friend yrs. &ca.
Danl. Carroll
